COURT OF APPEALS OF VIRGINIA


Present: Judge Elder, Senior Judge Annunziata and Retired Judge Hodges ∗


MICHAEL C. JARRETT
                                                                MEMORANDUM OPINION ∗∗
v.     Record No. 1990-08-2                                         PER CURIAM
                                                                  FEBRUARY 17, 2009
VIRGINIA EMPLOYMENT COMMISSION AND
 HINDLIN BROADCASTING, LLC


                  FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                               Melvin R. Hughes, Jr., Judge

                 (Michael C. Jarrett, pro se, on brief1 ).

                 No brief for appellees.


       Michael C. Jarrett appeals a decision of the circuit court denying his claim for

unemployment benefits. The circuit court affirmed the ruling of the Virginia Employment

Commission (“VEC”) finding that Jarrett voluntarily left his employment with Hindlin

Broadcasting, LLC without good cause. Notwithstanding Jarrett’s failure to comply with Rules

5A:20 and 5A:25, we have reviewed the record and the circuit court’s July 21, 2008 opinion

letter and find that this appeal is without merit. Accordingly, we affirm for the reasons stated by

the circuit court in its July 21, 2008 opinion letter and its August 8, 2008 final order. See Jarrett

v. Virginia Employment Comm’n, Case No. CL08-1251 (July 28, 2008 and August 8, 2008).

We dispense with oral argument and summarily affirm because the facts and legal contentions


       ∗
        Retired Judge Hodges took part in the consideration of this case by designation pursuant
to Code § 17.1-400(D).
       ∗∗
            Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
          The Court has also considered appellant’s “Motion for Addendum to Statement of Facts
in lieu of Brief.”
are adequately presented in the materials before the Court and argument would not aid the

decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                      Affirmed.




                                              -2-